 1
                                                                           JS-6
 2
 3
 4
 5
 6
 7
                            UNITED STATES DISTRICT COURT
 8
                          CENTRAL DISTRICT OF CALIFORNIA
 9
10
11 MICHAEL CARTER, an individual,                  CASE NO.: 8:18-CV-01852 JLS (KESx)
12                     Plaintiff,
13         vs.                                     ORDER DISMISSING ENTIRE
                                                   ACTION WITH PREJUDICE
14 ANNE FONTAINE USA, INC., a Texas
   corporation; and DOES 1 through 25,
15 inclusive,
16                     Defendant
17
18         Good cause appearing therefore, IT IS HEREBY ORDERED, that the above-
19 captioned action be and hereby is dismissed with prejudice pursuant to Rule 41(a)(1) of
20 the Federal Rules of Civil Procedure. Each party shall bear their own costs and
21 attorneys’ fees.
22
23
                                                      JOSEPHINE L. STATON
24 DATED: June 5, 2019                           By: ______________________________
                                                     Hon. Josephine L. Staton
25                                                   United States District Judge

26
27
28
     CASE NO.: 8:18-CV-01852 JLS (KESx)     1     ORDER DISMISSING ENTIRE ACTION WITH
                                                                            PREJUDICE
